         Case 2:20-cv-02007-EEF-DMD Document 39 Filed 06/09/21 Page 1 of 6




                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF LOUISIANA




    TERRY AUSAMA                                                                               CIVIL ACTION

    VERSUS                                                                                     NO. 20-2007

    C&G BOATS, INC., ET AL                                                                     SECTION "L" (3)



                                          ORDER AND REASONS

         Before the Court is a Motion for Partial Summary Judgment by Plaintiff Terry Ausama.

R. Doc. 28. Defendants oppose the motion, and Plaintiff replied. R. Docs. 34; 37. Having

considered the parties’ arguments and the applicable law, the Court now rules as follows.

    I.        BACKGROUND

         This case arises out of personal injuries allegedly sustained by Plaintiff Terry Ausama

while attempting to transfer by swing rope from a fixed platform in the Gulf of Mexico to the deck

of the Ms. Emelie Rose a vessel owned, operated and crewed by Defendant M N M Boats, Inc. and

chartered by Defendant C & G Boats, Inc. 1 On December 16, 2018, Plaintiff was departing the

Ms. Emelie Rose when he allegedly fell and fractured his neck, hitting the edge of the boat and

angled brace. Plaintiff filed suit against Defendants asserting claims for negligence and/or gross

negligence and unseaworthiness under general maritime law. R. Doc. 19. Plaintiff seeks damages

for past and future mental anguish, loss of earnings and earning capacity, permanent disfigurement,

past and future physical pain and suffering, and punitive damages. Id. at ¶ 7.


1
 C & C Boats, Inc. maintains that it is an improper party to this case because it did not “own, operate or control the
MN Ms. Emelie Rose and did not employ her crew members or Mr. Ausama.”

                                                          1
          Case 2:20-cv-02007-EEF-DMD Document 39 Filed 06/09/21 Page 2 of 6




    II.      PRESENT MOTION

          Plaintiff seeks partial summary judgement on one specific issue of negligence—that

Defendants were negligent in how the vessel was positioned with respect to the fixed platform at

the time of the swing rope transfer and that a safer vessel position was available. R. Doc. 28.

Plaintiff argues, based on the testimony of Capt. Reginald Carmel, that “stern-to the platform”

vessel positioning, wherein the vessel is perpendicular to the platform, is safer than the oblique

angle used by the captain on December 16, 2018. Plaintiff contends that Capt. Carmel selected a

comparatively unsafe method of positioning the vessel when a safer method was available and

failed to adjust his strategy when he perceived that Ausama might be having some difficulty with

the swing. For this reason, Plaintiff requests that the Court find the captain negligent in choosing

an unsafe method of positioning the vessel.

          In opposition, Defendants argue that the motion must be denied because Plaintiff failed to

cite to any law, regulation, policy, industry standard, or expert to support his allegation that another

vessel position was “safer” or required. R. Doc. 32. In fact, Defendants counter that the M/V

Emelie Rose’s position vis-a-vis the platform at the time of the incident was customary,

reasonable, and safe. In support of this contention, Defendants offer a swing rope transfer training

video by Falk Alford, which was the third-party that provided offshore training to Mr. Ausama.

Defendants argue that the transfer depicted in that video occurred where the boat is clearly a

number of feet from the platform and at an oblique angel, similar to the way the M/V Emelie Rose

was on the date of the incident. R. Doc. 32-9. Defendants also cite to testimony from other

employees who transferred by rope swing before and after Mr. Ausama regarding the adequacy of

the vessel’s position.




                                                   2
      Case 2:20-cv-02007-EEF-DMD Document 39 Filed 06/09/21 Page 3 of 6




           Plaintiff replied and emphasized that he was seeking partial summary judgment on a

narrow issue of whether Captain Carmel was negligent in failing to position the boat “stern in.”

R. Doc. 37. Plaintiff concedes that whether the vessel moved at some point after he began his

swing and whether he was negligent are disputed. Still, Plaintiff argues that the unambiguous

testimony of Captain Carmel proves that stern-to is the safest and preferred method for a swing

rope transfer; therefore, partial summary judgment on this matter is warranted.

    III.      LAW & ANALYSIS

              a. Summary Judgment

           Summary judgment is appropriate if the moving party can show “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a). Under Federal Rule of Civil Procedure 56(c), the moving party bears the initial

burden of “informing the district court of the basis for its motion, and identifying those portions

of [the record] which it believes demonstrate the absence of a genuine issue of material fact.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). When the moving party has met its Rule 56(c)

burden, the non-movant cannot survive a motion for summary judgment by resting on the mere

allegations of its pleadings. See Prejean v. Foster, 227 F.3d 504, 508 (5th Cir. 2000). “The mere

existence of a scintilla of evidence in support of the plaintiff's position will be insufficient; there

must be evidence on which the jury could reasonably find for the plaintiff.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 253 (1986). Furthermore, “[t]he non-movant cannot avoid summary

judgment ... by merely making ‘conclusory allegations' or ‘unsubstantiated assertions.’” Calbillo

v. Cavender Oldsmobile, Inc., 288 F.3d 721, 725 (5th Cir. 2002) (quoting Little v. Liquid Air Corp.,

37 F.3d 1069, 1075 (5th Cir. 1994)). In deciding a summary judgment motion, the court reviews

the facts drawing all reasonable inferences in the light most favorable to the nonmovant. Id. at 255.



                                                  3
       Case 2:20-cv-02007-EEF-DMD Document 39 Filed 06/09/21 Page 4 of 6




            b. Whether the Vessel’s Positioning Supports a Finding of Negligence

        “To establish maritime negligence, a plaintiff must ‘demonstrate that there was a duty owed

by the defendant to the plaintiff, breach of that duty, injury sustained by [the] plaintiff, and a causal

connection between the defendant's conduct and the plaintiff's injury.’” Canal Barge Co. v. Torco

Oil Co., 220 F.3d 370, 376 (5th Cir. 2000) (citing In re Cooper/T. Smith, 929 F.2d 1073, 1077 (5th

Cir.1991)); see also Withhart v. Otto Candies, LLC, 431 F.3d 840, 842 (5th Cit. 2005) (“The

elements of a maritime negligence cause of action are essentially the same as land-based

negligence under the common law.”).

        It is not disputed that Plaintiff was a passenger with respect to the Defendants’ vessel on

the day of the rope swing transfer. 2 Under general maritime law, a shipowner owes “the duty of

exercising reasonable care towards those lawfully aboard the vessel who are not members of the

crew.” Kermarec v. Compagnie Generate Transatlantique, 358 U.S. 625, 630 (1959). Included

within this duty is the duty to provide passengers with a reasonably safe means of ingress and

egress. Hebert v. Specialized Envtl. Res. LLC, CIV.A. 12-0071, 2013 WL 1215443, at *5 (E.D.

La. Mar. 25, 2013) (citing Forrester v. Ocean Marine Indem. Co., 11 F.3d 1213, 1216 (5th Cir.

1993); Tittle v. Aldacosta, 544 F.2d 752, 755 (5th Cir.1977)); see also Ross v. John E. Graham &

Sons, 1999 WL 511360, * 1 (5th Cir.1999) (“A vessel owner must provide a passenger with a

reasonably safe means of boarding or disembarking, including the provision of proper gangways,

landing places, and personnel assistance.”).

        Here, Plaintiff seeks partial summary judgment on Defendants’ negligence, arguing that

Captain Carmel was negligent in failing to position the boat stern-in to the platform prior to



2
 At the time of the rope swing transfer, Plaintiff was welder employed by Performance Energy Services, LLC and
working on offshore platforms owned and/or operated by Arena Offshore, LP (“Arena”). These entities are not
parties to the instant case.

                                                       4
       Case 2:20-cv-02007-EEF-DMD Document 39 Filed 06/09/21 Page 5 of 6




Plaintiff’s swing transfer. R. Doc. 28-1. Plaintiff insists that this vessel configuration is the safest

because it gives the person swinging the widest possible target for landing and easy access to the

handrail. Id. at 8. Plaintiff argues that the failure to back the Ms. Emilie Rose stern-in to the

platform, despite the feasibility of that position on the date of the incident, constitutes negligence

on behalf of the vessel defendants. On the other hand, Defendants maintain that they acted

reasonably under the circumstances and that the vessel’s position, which was “up against and

touching the platform,” was in fact reasonable, safe, and in accordance with Plaintiff’s training. R.

Doc. 32 at 11.

        “Summary judgment is rarely granted in maritime negligence cases because the issue of

whether a defendant acted reasonably is ordinarily a question for the trier of fact.” Luwisch v. Am.

Marine Corp., No. CV 17-3241, 2018 WL 3031887, at *4 (E.D. La. June 18, 2018) (internal

citation omitted). Here, genuine issues of material fact exist as to whether the vessel’s position was

reasonable that preclude partial summary judgment. At least 12 other crew members, including

two of Mr. Ausama’s supervisors and the person-in-charge (PIC) on the platform, 3 successfully

transferred by rope, before and after Mr. Ausama on the day of the incident. Plaintiff relies mainly

on the deposition of Capt. Carmel for his argument that the stern-to method is safer and preferred.

However, upon close examination, the Court finds that Capt. Carmel’s testimony on this issue is

more equivocal than Plaintiff suggests. Capt. Carmel repeatedly stated that the ideal position of

the vessel depends on the various forces acting on the vessel, mainly the wind, seas, and current

conditions. R. Doc. 28 at 13-14. In fact, Capt. Carmel testified that he had never backed-up the

vessel “stern-to” the platform on that particular rope. R. Doc. 32-8 at 57:13-18.




3
 Arena had an agreement in place with Danos, LLC to provide, among other things a person-in-charge ("PlC"), on
the platform for the subject work and where the swing rope transfers took place.

                                                       5
       Case 2:20-cv-02007-EEF-DMD Document 39 Filed 06/09/21 Page 6 of 6




          In addition, Gary Bergeron, Mr. Ausama’s superintendent, testified that the M/V Emelie

Rose was not positioned incorrectly with regard to the platform, and if it had been, he would not

have allowed the swing rope transfer to take place. R. Doc. 32-6 at 37:24-38:15. Similarly, Jeff

Williams, the PIC, also testified that prior to the job starting, he confirmed that the boat was in a

“good and proper location such that it was safe to transfer.” R. Doc. 32-5 at 35:11-18; 55:14-22.

Lastly, Defendants present the opinion of Capt. David Scruton 4 that the position of the vessel with

respect to the platform was typical and reasonable under the circumstances. See R. Doc. 32-10. In

sum, this evidence is sufficient to demonstrate there are issues of material fact as to whether the

M/V Emelie Rose was positioned safely with respect to the offshore platform.

          In view of the conflicting testimony and evidence regarding whether the vessel’s

positioning was reasonable at the time of Mr. Ausama’s rope swing, the Court concludes that

significant issues of fact exist such that partial summary judgment would not be appropriate.

    IV.      CONCLUSION

          For the foregoing reasons,

IT IS ORDERED that Plaintiff’s Motion for Partial, Summary Judgment, R. Doc. 28, is

hereby DENIED.



          New Orleans, Louisiana, this 9th day of June, 2021.




                                                                   UNITED STATES DISTRICT JUDGE




4
 Defendants aver Capt. Scruton has experience in swing rope transfers as a captain, deckhand, and passage and
holds a vessel Master’s Unlimited Certificate of Competency. R. 32 at 9.

                                                       6
